                                Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 1 of 11

   JS 44C/SDNY                                                                 CIVIL COVER SHEET
   F^EV. 06/01/17
                          Tlie JS-'14 civil cover sheet and the infonnalion conlaitied herein neither repiace nor suppioinonl the filing and soivico of pleadings or
                          other papers as reciuired by law, except as provided by local rules of court. This form, approved by Die Judicial Conference of Ihe
                          United Slates in September 1974, is required for use of the Clork of Court for the purpose of initialing the civil docket sheet.



  PLAiNTiFl-S                                                                                 DEI-ENDANTS
  See attached rider                                                                          See attached rider



  ATTOI^NEYS (FIRM NAME, ADDRESS, AND TELEPIHONE NUMBER                                       ATTORNEYS (IF KNOWN)
  Quinn Emanuel Urquhart & Sullivan, LLP                                                      See aUached rider
  51 Madison Avenue, 22nd Floor
  New York, NY 10010 Tel: (212) 849-7000

  CAUSE OF AC1 ION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FlUNG AND WRITE A BRIEF STATEMENT OF CAUSF)
                    (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

  15 U.S.C, § 1 et seq. Defendant co-conspirator banks coordinated to manipulate foreign exciiange market prices and benchmark rates,


                                                                                                                                                       Judge Previously Assigned
  Has this action, case, or proceeding, or one cssenliaily the same been previously filed in SONY at any time? NolTjYesQ


  If yes, was this case Vol.Q Invol. [[]         Dismissed. No LJ              [U    It yos, give date_____                                   & Case No.

 ISTIilS AN INTCIINATIONAL ARBiTfiATION CASE?            No              Yes    □

 (PLACE AN [x] IN ONE BOX ONI. Y)                                      NATURE OF SUIT

                                 TORTS                                                                                       ACTIONS UNbER STATUTES



 CONTRACT                        PERSONAL INJURY               PERSONAL INJURY                FORFEITURE/PENALTY             BANKRUPTCY                     OTHER STATUTES
                                                               1 1367 HEALTHCARE/
   1 1110     INSURANCE          { j 310 AIRPLANE              PHARMACEUTICAL PiiRSONAI •     1 J 625 DRUG RELATED           [ 1-122 APPEAL                  i ! 375 FALSE CLAIMS
   I I 120    MARINE             ( 1316 AIRPLANE PRODUCT       INJURY/PRODUCT LIABILITY                                               28 use 158             ( 1 376 QUI TAM
   I 1130     MILLER ACT                                                                       SEIZURE OF PROPERTY
                                          LIABILITY            I 1 365 PERSONAL INJURY                                       [ 1423 WITHDRAWAL              [ !400 STATE
   [ )140     NEGOTIABLE                                                                             21 use 081
                                 [ )330ASSAULT,LIBELS                   PRODUCT LIAtilLITY                                            28 use 157
              INSTRUMENT                  SLANDER                                             i )690 OTHER                                                            REAFPORTIONMFNf
                                                               [ 1366 ASBESTOS PERSONAL                                                                     [>j4iaANTITRUST
  ( 1.130     RECOVERY OF        I 1330 FEDERAL                         IN.JURY PRODUCT
              OVERPAYMENT A                                                                                                                                 1 1430 BANKS S BANKING
                                          EMPLOYERS'                    LIABILITY             PROPERTY RIGHTS                                               1 1450 COMMERCE
              ENFORCEMENT                 LIABILITY
              OF .fUDGMENT                                                                                                                                  ( ] 460 DEPORTATION
                                ! 13-10 MARINE                 PERSONAL PROPERTY              1 1 820 COPYRIGHTS
              MEDICARE ACT                                                                                                                                  I ] 470 RACKETEER INFLU­
  I 1 151                       ( ) 315 MARINE PRODUCT                                        ( ) 830 PATENT
  I 1152      RECOVERY OF                 LIABILITY                                                                                                                  ENCED S CORRUPT
                                                              ( I 370 O THER FRAUD                                                                                   ORGANIZATION ACT
              DEFAULTED         I 1 350 MOTOR VEHICLE         I ) 371 TRUTH IN LENDING        ( ) 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                                                                                                                                                                     (RICO)
             STUDENT LOANS      j j 366 MOTOR VEHICLE                                         [ ] 840 TRADEMARK
             (EXCl. VETERANS)                                                                                                                               1 1480 CONSUMER CREDIT
                                         PRODUCT LIABILITY                                                               SOCIAL SECURITY                    [ ) 490 CABLE/SATELLITF. TV
 I 1153      RECOVERY OF        [ ) 360 OTHER PERSONAL
             OVERPAYMENT                 INJURY               [ ] 380 OTHER PERSONAL         LABOR                           [   )D61 HIA(1,395fO
             OF VETERAN'S       [ ] 362 PERSONAL INJURY-                                                                                                    1 lOSOSECURiTIEvS/
                                                                       PftOPERTY DAMAGE                                      [   ) 862 BLACK LUNG (923)
             BENEFITS                    MED MALPRACTICE                                                                                                           COMMODITIES/
                                                              [ ] 386 PROPERTY DAMAGE        [ i710|rAIRt.ABOR               [   1863 DlWC/DiWW (405(g))           EXCHANGE
 1 J 160     STOCKHOLDERS                                              PRODUCT LIABILITY               STANDARDS ACT         [   1864    ID TITLE XVI
             SUITS                                                                           [ 1 720 lABOR/MGMT              [   1865 RSI (405(0))
[ ) 190      OTHER                                             PRISONER PETITIONS                      RELATIONS
             CONTRACT                                                                                                                                       ( 1890 OTHER STATUTORY
                                                                [ ] 463 ALIEN DETAINEE       1 j 740 RAI1.WAY LABOR ACT                                             ACTIONS
[ J195       CONTRACT                                          1 J 510 MOTIONS TO                                        FEDERAL TAX SUITS
             PRODUCT                                                                       ( I 751 FAMILY MEDICAL                                           [ 1891 AGRICULTURAL ACTS
                                ACTIONS UNDER STATUTES                   VACATE SENTENCE
             LIABILITY                                                                     LEAVE ACT (f'Ml.A)
                                                                         28 use 2256                                     [ 1870 TAXES (U.S. Plaiiitill or
( 1 196 l•RANCHISE              CIVIL RIGHTS                  1 1,530 HABEAS CORPUS        [ 1790 OTHER LABOR                    Delontiiinl)               [ ) 893 ENVIRONMENTAL
                                                              1 J 636 DEATH PENALTY                  LITIGATION          1 1871 IRS-THIRD PARTY                      MATTERS
                                ( )440 OTHER CIVIL RIGHTS     [   J 640 MANDAMUS   & OTHER ( 1 7<J1 EMPL RET INC                 26 use 7609                I ] 096 FREEDOM OF
                                          (Non-Prisoner)                                             SECURITY ACT (ERISA)                                            INFORMATION ACT
REAL PROPERTY
                                ( )441 VOTING                                                                                                               [ I 896 ARBITRATION
                                                                                           IMMIGRATION
i 1210       LAND               I 1442 EMPLOYMENT             PRISONER CIVIL RIGHTS                                                                         [ ) 899 ADMINISTRATIVE
             CONDEMNATION       [ 1443 HOUSING/                                            ( 1 462 NATURALIZATION                                              PROCEDURE ACT/REVIEW OR
I 1220       FORECLOSURE                  ACCOMMODATIONS [ 1550 CIVIL RIGHTS                         APPLICATION                                               APPEAL OF AGENCY DECISION
[ 1 230      RENT LEASE 8        1 1445 AMERICANS WITH        [ 1 565 PRLSON CONDITION     [ ] 465 OTHER IMMIGRATION
             EJECTMENT                    DISABILITIES -      1 1 560 Civil. DETAINEE                ACTIONS                                                 ( J 960 CONSTITUTIONALITY 01-
I 1240       TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT                                                                 STA 1T£ STATUT ES
( 1245       TORT PRODUCT        [ ]446 AMERICANS WITH
             LIABILITY                    DISABILITIES •OTHER
( 1290       ALL OTHER            1 1 440 EDUCATION
             REAL PROPERT Y




          Chock if ciomandQd in complaint:
                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D N Y
          CHECK IF THIS IS ACLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
          UNDER F.R.C.P, 23                                             IF SO, STATE;

DEMAND $.                            OTHER                              JUDGE HON, LORNAG. SCHOFIELD                                   DOCKET number'^ 3 Cv. 7789
Check YES only if demanded in complaint
JURY DEMAND: ©YES LINO                                                 NOTE: You must also submit at the time of filing the Statement of Reialodness form (Form IH-32).
                            Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 2 of 11


  (PLACE AN X IN ONE BOX ONLY)
                                                                              ORIGIN
   ® 1 Oriyinal
       Proceeding
                        I   I 2 Remo'/ecl from
                                Slalo Ccjufl
                                                      Q3 Remanded
                                                         from
                                                                       □ 4 Reinstated or        □ 5 Tionsfotred from            0 6 Multidistrict
                                                                                                                                    Litigation
                                                                                                                                                          pi j Appeal to District
                                                                                                                                                           ’ ' Judge from
                                                                           Reopened                       (Specify DistricI)
                        □     a, all parties represented
                                                         Appellate
                                                         Court
                                                                                                                                    {Transferred)              Magistrato Judge

                                                                                                                                08 Mulildisirict Litigation (Direct File)
                       i    I b, At least one party
                                 Is pro sc.
  (PLACE AN X IN ONE BOX ONLY)
                                                                  BASIS OF JURISDICTION                                                     IF DIVERSITY. INDICATE
  □ 1 U.S. PLAINTIFF         □ 2 U.S. OEI-ENDANT        [xj 3 FEDERAL QUESTION                04 DIVERSITY                                  CITIZENSHIP BELOW.
                                                              (U.S. NOT A PARTY)

                                   CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                 l-’TF   DEF                                               P'l l- DirJ-
  CITIZEN OF THIS STATE                                                                                                                                           i'lF       DEF
                                                  CITIZEN OR SUBJECT OF A                  1 13f 13             INCORPORATED and PRINCIPAL PLACE                  [15       [ l5
                                                   FOREIGN COUN'i RY                                            OF BUSINESS IN ANOTl iER STATE                              '
 CITIZEN OF ANOTHER STATE        ( ]2    [ ]2     INCORPORATED or PRINCIPAL PLACE          [ HI H               FOREIGN NATION                                      ]6      I ]6
                                                   OF BUSINESS IN I'HIS STATE

 PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
 See attached rider




 DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
 See attached rider




 DEFENDANT(S) ADDRESS UNKNOWN
REPFiESENTATfON IS HEREBY MADE THAT, AT THIS TIME, i HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                               COURTHOUSE ASSIGNMENT
I hereby certify that this case sltould be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21,



Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                             □ WHITE PLAINS                                [x] MANHATTAN

'^ATE i^/7/2018                                                                                    ADMITTED TO PRACTICE IN THIS DISTRICT
                       SIGNATURE OF
                                                                                                   ( ] NO
                                                                                                       YES (DATE ADMITTED Mo,  04    Yr. 1985 j
RECEIPT U
                                                                                                   Attorney Bar Code #DB3192


Magistrate Judge is to be designated by the Clerk of the Court,

Magistrate Judge__________________                                                                                             is so Designated.
Ruby J. Krajick, Clerk of Court by                              Deputy Clerk. DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
         Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 3 of 11




                            RIDER TO CIVIL COVER SHEET

PLAINTIFFS:

ALLIANZ GLOBAL INVESTORS GMBH and the related entities listed in Appendix A to the
complaint and attached hereto; ANCHORAGE CAPITAL GROUP, L.L.C. and the related
entities listed in Appendix B to the complaint and attached hereto; ANDRA AP-FONDEN;
BLACKROCK, INC. and the related entities listed in Appendix C to the complaint and attached
hereto; BLUECREST CAPITAL MANAGEMENT LIMITED and the related entities listed in
Appendix D to the complaint and attached hereto; EREVAN HOWARD EMERGING
MARKETS STRATEGIES MASTER FUND LIMITED and the related entities listed in
Appendix E to the complaint and attached hereto; CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM; ERSTE ABWICKLUNGSANSTALT; FJARDE AP-FONDEN;
FORSTA AP-FONDEN; NORGES BANK; PFA PENSION FORSIKRINGSAKTIESELSKAB;
PFA KAPITALFORENING; PACIFIC INVESTMENT MANAGEMENT COMPANY, LLC
and the related entities listed in Appendix F to the complaint and attached hereto; PORTIGON
AG; PENSION RESERVES INVESTMENT MANAGEMENT BOARD OF
MASSACHUSETTS; SEI TRUST COMPANY and the related entities listed in Appendix G to
the complaint and attached hereto; and TREDJE AP-FONDEN

DEFENDANTS:

BANK OF AMERICA CORPORATION; BANK OF AMERICA, N.A.; BARCLAYS BANK
PLC; BARCLAYS PLC; BARCLAYS CAPITAL, INC.; BNP PARIBAS GROUP; BNP
PARIBAS USA, INC.; BNP PARIBAS S.A.; BNP PARIBAS SECURITIES CORP.;
CITIGROUP, INC.; CITIBANK, N.A.; CITIGROUP GLOBAL MARKETS, INC.; CREDIT
SUISSE GROUP AG; CREDIT SUISSE AG; CREDIT SUISSE INTERNATIONAL; CREDIT
SUISSE SECURITIES (USA) LLC; DEUTSCHE BANK AG; DEUTSCHE BANK
SECURITIES INC.; THE GOLDMAN SACHS GROUP, INC.; GOLDMAN, SACHS & CO.
LLC; HSBC HOLDINGS PLC; HSBC BANK PLC; HSBC NORTH AMERICA HOLDINGS
INC.; HSBC BANK USA, N.A.; HSBC SECURITIES (USA) INC.; J.P. MORGAN CHASE &
CO.; J.P. MORGAN CHASE BANK, N.A.; J.P. MORGAN SECURITIES LLC; MERRILL
LYNCH, PIERCE, FENNER & SMITH INC.; MUFG BANK, LTD.; MUFG SECURITIES
AMERICAS INC.; MORGAN STANLEY; MORGAN STANLEY & CO., LLC; MORGAN
STANLEY & CO. INTERNATIONAL PLC; NATWEST MARKETS SECURITIES INC.; RBC
CAPITAL MARKETS LLC; THE ROYAL BANK OF CANADA; ROYAL BANK OF
SCOTLAND PLC; SG AMERICAS SECURITIES LLC; SOCIETE GENERALE S.A.;
STANDARD CHARTERED BANK; STANDARD CHARTERED SECURITIES (NORTH
AMERICA), INC.; UBS AG; UBS GROUP AG; and UBS SECURITIES LLC
         Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 4 of 11




DEFENDANTS’ ATTORNEYS (IF KNOWN):

David Harold Braff
Jeffrey T. Seott
Kathleen Suzanne McAithur
Sullivan and Cromwell, LLP (NYC)
125 Broad Street
New York, NY 10004 (212-558-4000)
Attorneys for Defendants Barclays Bank PLC, Barclays PLC, and Barclays Capital, Inc.
Alan M. Wiseman
Andrew D. Lazerow
Andrew Arthur Ruffino
Covington & Burling, LLP (DC)
850 10th Street NW
Washington, DC 20001 (202-662-6000)
Attorneys for Defendants Citigroup, Inc., Citibank, N.A., and Citigroup Global Markets, Inc.
David George Januszewski
Elai E. Katz
Herbert Scott Washer
Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005 (212-701-3000)

Richard Carl Schoenstein
Tarter Krinsky & Drogin LLP
1350 Broadway
New York, NY 10018 (212-216-8000)
Attorneys for Defendants Credit Suisse Group AG, Credit Suisse AG, Credit Suisse
International, and Credit Suisse Securities (USA) LLC
Joseph Serino, Jr.
Eric Foster Leon
Latham & Watkins LLP (NY)
885 Third Avenue
New York, NY 10022 (212-906-1200)

George Patrick Montgomery
King & Spalding LLP (DC)
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006-4706 (202-737-0500)

Nicholas Barber
Kirkland & Ellis LLP (DC)
655 Fifteenth St., NW
Washington, DC 20005 (202-879-5000)
         Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 5 of 11




Attorneys for Defendants Deutsche Bank AG and Deutsche Bank Securities Inc.
Harry Peter Koulos
Peter Edward Greene
Tansy Woan
Skadden, Arps, Slate, Meagher & Flom LLP (NYC)
Four Times Square
New York, NY 10036 (212-735-3000)

Russell Laurence Hirschhorn
Stephen Leonard Ratner
Proskauer Rose LLP (NYC)
11 Times Square
New York, NY 10036 (212-969-3000)

 Tibor Ludovico Nagy , Jr.
 Anuja Thatte
 Dontzin Nagy & Fleissig LLP
 980 Madison Avenue
 New York, NY 10075 (212-717-2900)
Attorneys for Defendants J.P. Morgan Chase & Co., J.P. Morgan Chase Bank, N.A, and J.P.
Morgan Securities LLC
Arthur J. Burke
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017 (212-450-4000)
Attorneys for Defendants Royal Bank of Scotland Group PLC and RBS Securities, Inc.
David Jarrett Arp
Melanie L. Katsur
Gibson, Dunn & Crutcher, LLP (DC)
 1050 Connecticut Avenue, N.W.
Washington, DC 20036 (202-955-8500)
Attorneys for Defendants UBS AG, UBS Group AG, and UBS Securities LLC
Elizabeth Vicens
Robert Alexander Lawner
Thomas J. Moloney
Cleary Gottlieb
One Liberty Plaza
New York, NY 10006 (212-225-2000)
Attorneys for Defendants The Goldman Sachs Group, Inc, and Goldman, Sachs & Co.
Bradley Reid Wilson
Jonathan M. Moses
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019 (212-403-1000)

John David Tortorella
        Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 6 of 11




 Kevin H. Marino
 Marino Tortorella & Boyle, P.C.
 437 Southern Boulevard
 Chatham, NJ 07928-1488 (973 824-9300)
Attorneys for Defendants Morgan Stanley, Morgan Stanley & Co., LLC, and Morgan Stanley
 & Co. International PLC
 Adam Selim Hakki
 Richard Franklin Schwed
 Jeffrey Jason Resetarils
 Shearman & Sterling LLP (NY)
 599 Lexington Avenue
New York, NY 10022 (212-848-4000)
Attorneys for Defendants Bank of America Corporation, Bank of America, N.A., and Merrill
Lynch, Pierce, Fenner & Smith Inc.________________________________________________
Michael E. Gerlzman
Kenneth Anthony Gallo
Paul Weiss Rifkind Wharton & Garrison LLP
 1285 Ave. of The Americas
New York, NY 10019 (212-373-3000)
Attorneys for Defendants The Bank of Tokyo Mitsubishi UFJ, Ltd. and MUFG Securities
Americas Inc.
James P. McLoughlin , Jr.
Neil Thomas Bloomfield
Joshua D. Banning
Moore & Van Allen, PLLC
 100 North Tryon Street, Suite 4700
Charlotte, NC 28202 (704-331-1000)
Attorneys of Defendants RBC Capital Markets, LLC and The Royal Bank of Canada
James Robert Warnot, Jr
Patrick Coby Ashby
Katherine Zupan Machan
Linklaters, LLP
1345 Avenue of the Americas
19th Floor
New York,, NY 10105 (212-903-9028)
Attorneys of Defendants Societe Generale 5./4. and. SG Americas Securities, LLC_______
Andrew W. Stern
Alan M. Unger
Sidley Austin LLP (NY)
787 Seventh Avenue
New York, NY 10019 (212-839-5300)
Attorneys of Defendants Standard Chartered Bank; Standard Chartered Securities (North
America), Inc.
Joshua Aaron Goldberg
Camille Latoya Fletcher
Patterson, Belknap, Webb & Tyler LLP
          Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 7 of 11




 1133 Avenue of the Americas
 New York, NY 10036 (212-336-2000)

 Laura Rose Hall
 Allen & Overy LLP
 1221 Avenue of the Americas
 New York, NY 10020 (212-610-6300)
 Attorneys of Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP Paribas Prime
 Brokerage, Inc., BNP Paribas S.A., and BNP Paribas Securities Carp.
 Gregory Thomas Casamento
 Brookfield Place, 200 Vesey Street 20th Floor
 New York , NY 10281-2101 (212-415-8600)
 A ttorneys of Defendants HSBC Holdings PLC, HSBC Bank PLC, HSBC North America
 Holdings Inc., HSBC Bank USA, N.A., and HSBC Securities (USA) Inc.




PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Allianz Global Investors GmbH is headquartered at Bockenheimer Landstrasse 42-44, 60323
Frankfurt/Main Germany. AllianzGI GmbH and the related Plaintiff management companies
and investment funds listed in Appendix A to the complaint (attached hereto), made and/or
managed investments in the FX market.

Anchorage Capital Group, LLC has an office located at 610 Broadway, 6th floor, New York, NY
10012. Anchorage sponsored the Plaintiff funds listed in Appendix B to the complaint (attached
hereto).

Andra AP-fonden has a mailing address Box 11155, SE-404 24 Goteborg, Sweden.

BlackRock, Inc. has an office located at 40 East 52nd Street New York, NY 10022. BlackRock
and its wholly owned investment advisory subsidiaries sponsored and/or managed hundreds of
investment funds, including the Plaintiff funds listed in Appendix C to the complaint (attached
hereto).

BlueCrest Capital Management Limited has a mailing address Ground Floor, Harbour Reach, La
Rue de Carteret, St Helier, Jersey JE2 4HR, Channel Islands. BlueCrest served as investment
manager to the Plaintiff funds listed in Appendix D to the complaint (attached hereto).

Brevan Howard Emerging Markets Strategies Master Fund Limited has a mailing address PO
Box 309, Grand Cayman, KYl-1104, Cayman Islands. Related Plaintiff funds are listed in
Appendix E to the complaint (attached hereto).

California State Teachers’ Retirement System’s headquarters is located at 100 Waterfront Place,
West Sacramento, CA 95605,
          Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 8 of 11




Erste Abwicklungsanstalt is located at ElisabethstraBe 65, Dusseldorf, Germany 40217.

Fjarde AP-fonden has a mailing address Jakobsbergsgatan 16, Box 3069, 103 61 Stockholm,
Sweden.

Forsta AP-fonden has a mailing address Regeringsgatan 28, Box 16294, 103 25 Stockholm,
Sweden.

Norges Bank has a mailing address P.O. Box 1179, Sentrum 0107 Oslo, Norway.

PFA Pension, Forsikringsaktieselskab is located at Sundkrogsgade 4, 2100 Copenhagen,
Denmark.

PFA Kapitalforening is located at Sundkrogsgade 4, 2100 Copenhagen, Denmark.

Pacific Investment Management Company, LLC is located at 650 Newport Center Drive,
Newport Beach, CA 92660. Pacific Investment Management Company sponsored the Plaintiff
funds listed in Appendix F to the complaint (attached hereto).

Portigon AG is located at Volklinger Strasse 4, 40219 Dusseldorf, Germany.

Pension Reserves Investment Management Board of Massachusetts has a mailing address 84
State Street, Suite 250 Boston, MA 02109.

SEI Trust Company is located at 1 Freedom Valley Drive, Oaks, PA 19456. SEI sponsored the
Plaintiff funds listed in Appendix G to the complaint (attached hereto).

Tredje AP-fonden has a mailing address Box 1176, SE-11191 Stockholm, Sweden.


DEFENDANT(S) ADDRESS(ES) AND CQUNTY(IES)

Bank of America Corporation has corporate offices located at 100 N. Tryon St., Charlotte, NC,
28255.

Bank of America, N.A. has corporate offices located at 100 N. Tryon St., Charlotte, NC, 28255.

Barclays Bank PLC has offices located at 745 7th Avenue, New York, NY 10019.

Barclays PLC has corporate offices located at 1 Churchill Place, London E14 5HP, United
Kingdom.

Barclays Capital, Inc. has offices located at 745 7th Avenue, New York, NY 10019.

BNP Pai'ibas Group’s headquarters is located at 16, boulevai'd des Italiens, 75009 Paris, France
         Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 9 of 11




BNP Paribas USA, Inc. has offices located at 787 Seventh Avenue , New York, NY 10019.

BNP Paribas S.A. has offices located at 787 Seventh Avenue , New York, NY 10019.

BNP Paribas Securities Corp. has offices located at 787 Seventh Avenue , New York, NY 10019.

Citigroup, Inc. has corporate offices located at 388 Greenwich Street New York, NY 10013.

Citibank, N.A. has offices located at 388 Greenwich Street New York, NY 10013.

Citigroup Global Markets, Inc. has offices located at 388 Greenwich Street, New York, NY
10013.

Credit Suisse Group AG has corporate offices located at 11 Madison Avenue, New York, NY
10010.

Credit Suisse AG has offices located at 11 Madison Avenue, New York, NY 10010.

Credit Suisse International has corporate offices located at One Cabot Square, London, E14
4QJ, United Kingdom.

Credit Suisse Securities (USA) LLC has offices located at 11 Madison Avenue, New York, NY
10010.

Deutsche Bank AG has offices located at 60 Wall Street, New York, NY 10005.

Deutsche Bank Securities Inc. has offices located at 60 Wall Street, New York, NY 10005.

The Goldman Sachs Group, Inc. has offices located at 200 West Street, New York, NY 10282.

Goldman, Sachs & Co. LLC has offices located at 200 West Street, New York, NY 10282.

HSBC Holdings PLC has corporate offices located at 8 Canada Square, London, E14 5HQ,
United Kingdom.

HSBC Bank PLC has corporate offices located at 8 Canada Square, London, EI4 5HQ, United
Kingdom.

HSBC North America Holdings Inc. has an office located at 452 Fifth Ave., New York, NY
10018.

HSBC Bank USA, N.A. has an office located at 452 Fifth Ave., New York, NY 10018.

HSBC Securities (USA) Inc. has an office located at 452 Fifth Ave., New York, NY 10018.
         Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 10 of 11




 J.P. Morgan Chase & Co. has corporate offices located at 270 Park Avenue, New York,
 NY 10017.

 J.P. Morgan Chase Bank, N.A. has corporate offices located at 1111 Polaris Parkway, Columbus,
 OH 43240.

J.P. Morgan Securities LLC has offices located at 277 Park Avenue, New York, NY 10172 .

Merrill Lynch, Pierce, Fenner & Smith Inc. has corporate offices located at One Bryant Park,
New York, NY 10036.

MUFG Bank, Ltd. has an office located at 1251 Avenue of the Americas, New York, NY 10020-
1104.

MUFG Securities Americas Inc. has offices located at 1221 Avenue of the Americas, New York,
NY 10020-1001.

Morgan Stanley has corporate offices located at 1585 Broadway Avenue, New York, NY 10036.

Morgan Stanley & Co., LLC has corporate offices located at 1585 Broadway Avenue, New
York, NY 10036.

Morgan Stanley & Co. International PLC has offices located at Cabot Square, Canary Wharf,
London, E14 4QA, United Kingdom.

NatWest Markets Securities Inc. has corporate offices located at 600 Washington Boulevard
Stamford, CT 06901.

RBC Capital Markets LLC has offices located at 200 Vesey Street, 9'*’ Floor, New York,
NY 10281.

The Royal Bank of Canada has corporate offices located at 200 Bay Street, Royal Bank Plaza,
Toronto, ON M5J 2J5, Canada.

Royal Bank of Scotland PLC has corporate offices located at 36 St Andrew Square, Edinburgh,
United Kingdom, EH2 2YB.

SG Americas Securities LLC has corporate offices located at 245 Park Avenue, New York,
NY 10167.

Societe Generate S.A. has corporate offices located at 29 Boulevard Haussmann 75009 Paris,
France.

Standard Chartered Bank has corporate offices located at 1 Basinghall Avenue, London, EC2V
5DD, United Kingdom.
        Case 1:18-cv-10364 Document 2 Filed 11/07/18 Page 11 of 11




Standard Chartered Securities (North America), Inc. has corporate offices located at 1095
Avenue of the Americas, New York, NY 10036.

UBS AG has offices located at 1285 Avenue of the Americas, New York, NY 10019.

UBS Group AG has corporate offices located at Bahnhofstrasse 45, Zurich, 8001 Switzerland.

UBS Securities LLC has offices located at 1285 Avenue of the Americas, New York, NY 10019.
